DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 03/15/2021.
Claims 1, 6, and 11 are amended.
Claims 1-11 are pending.
Claims 1-11 are rejected.

Response to Arguments
In Remarks filed on 03/15/2021, Applicant substantially argues:
The applied reference Wang fails to disclose the amended limitations of claim 1, and similarly amended claims 6 and 11, of identifying the scoped persistence barrier instruction being associated with one hierarchical processing scope and identifying first and second data in the cache memory associated with the one hierarchical processing scope. The Applicant points to Paragraph [0056] of Wang which discloses that data of a cache line may correspond to different store fence instructions. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated March 15, 2021.

Claim Rejections - 35 USC § 103

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0092223) in view of Bridge, Jr. et al. (US 2014/0365734), hereinafter Bridge, and further in view of Busaba et al. (US 2015/0089159).

Regarding claim 1, Wang discloses, in the italicized portions, a processing apparatus comprising: non-volatile random access memory (NVRAM); cache memory comprising cache memory portions; one or more processors configured to process ([0027] FIG. 1 is a block diagram of an embodiment of a computer system 100 in which embodiments of the invention may be implemented. The computer system includes a processor 102, an optional volatile or otherwise non-persistent storage 122, and a non-volatile or otherwise persistent storage 124. [0031] The memory sub-system may include one or more caches 118 (e.g., one or more levels of cache).): a first set of instructions of a program according to one of a plurality of hierarchical processing scopes; a second set of instructions of the program according to the one hierarchical processing scope; and a scoped persistence barrier residing in the program after the first set of instructions and before the second set of instructions, the scoped persistence barrier comprising an instruction to cause first data in the cache memory to persist in the NVRAM before second data in the cache memory persists in the NVRAM, the first data resulting from execution of the first set of instructions and the second data resulting from execution of the second set of instructions ([0056] FIG. 5 is a block diagram of an example embodiment of a cache line 548 for a persistent store fence buffer that has data 560-1, 560-2 corresponding to different persistent store fence instructions 511-1, 511-2, and an example embodiment of a cache line storage operation 552 of the cache line to persistent memory 524 in the same signal or cycle on one or more interconnects 520. A first persistent store fence instruction 511-1 may have a first associated or corresponding data 560-1 that may be stored in the cache line.); and a controller configured to: identify the scoped persistence barrier to be associated with the one hierarchical processing scope; identify the first data and the second data in the cache memory to be associated with the one hierarchical processing scope and mapped to the NVRAM; and cause the first data to persist in the NVRAM before the second data persists in the NVRAM based on the scoped persistence barrier ([0040] The memory sub-system module is operative in response to and/or as a result of the persistent store fence instruction (e.g., in response to one or more instructions or control signals decoded from the instruction) to cause and/or ensure that data of a given store operation (e.g., store operation 228 or store instruction 208E) corresponding to the persistent store fence instruction is stored persistently and/or durably in the persistent storage 224 before data from all later or subsequent store operations and/or instructions (i.e., those which occur after the given store operation in original program order) is stored persistently and/or durably in the persistent storage. In some embodiments, the persistent store fence instruction may not to cause and/or ensure that data of all preceding store operations and/or instructions is stored persistently and/or durably in the persistent storage before data from all later or subsequent store operations and/or instructions, but rather this fencing may be performed selectively for only the given store operation. That is, there is no need to fence all preceding store instructions and/or operations, but rather only the given store instruction and/or operation.), wherein when identification of the first and second data in the cache memory includes configuring a first cache tag identifying the first data and a second cache tag identifying the second data, the first data and the second data are stored concurrently in one portion of the cache memory, and when identification of the first and second data in the cache memory includes allocating the cache memory portions according to the one hierarchical processing scope, the first data is stored in a first cache memory portion and the second data is stored in a second cache memory portion ([0041] In other embodiments, the given store operation may correspond to a separate but related instruction (e.g., immediately) before or after the persistent store fence instruction (e.g., store instruction 208E). In some embodiments, the persistent store fence instruction causes the corresponding data of the given store operation to be stored in a new dedicated persistent store fence buffer (e.g., buffer 446 in FIG. 4).). Herein it is disclosed by Wang that data corresponding to different store instructions for before and after a Paragraphs [0113-0115] “[0113] In various embodiments, a given thread executed on an associated processor may execute a persistent store instruction to persistent memory for a given data block. The store instruction may be sent from the processor to the cache 500. [0115] The control logic 542 may update the block status of the selected cache way with an identifier of the given thread (given thread ID). Each of the threads may execute a synchronization instruction, such as a persistent memory barrier instruction, that forces all previous store instructions to persistent memory to commit data to the persistent memory and perform an acknowledgment of the commit prior to executing any instructions after the synchronization instruction. Identifying the thread ID in the block state in the cache array 510 with the store data may allow the given thread to continue processing past the synchronization instruction once all cache lines for the given thread with a PD state have committed to the persistent memory.” Herein it is disclosed that data stored in cache relevant to the barrier instruction may be identified via the given thread ID. In this manner, the thread ID may represent the processing scope of the instruction as it identifies all data pertaining to the instruction order. As noted in the citation, instructions following the barrier instruction may be paused from executing until the barrier command is confirmed. Wang discloses in Paragraph [0037] “During operation, the processor 202 may execute, run, or perform code 230 (e.g., a program). For example, the code may be fetched, loaded, or otherwise received into the processor from persistent storage 224 and/or an optional non-persistent memory (not shown)… Such a persistent store and persistent store fence instruction 210 may have an optional associated persistent store operation 228 to store associated data to the persistent storage 224. In such embodiments, the instruction 210 may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), a source operand that has data to be stored to the persistent storage. The instruction 210 may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), an address or other location in the persistent storage 224 where the data is to be stored.” Herein it is presented that fence/barrier instructions are performed in the context of a program being executed and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify data stored in cache in some manner as being related to the instruction as performed in Bridge in the program context as disclosed by Wang for ensuring sequencing of operations and data persistence (Bridge Abstract). Regarding the use of tags to distinguish data, Busaba discloses in Paragraph [0200] “A cache typically comprises a number of cache lines, which each include several bytes of data. Data stored within memory is mapped into a cache utilizing an index portion of the memory addresses associated with the data, such that multiple memory addresses having the same index portion map to the same cache line. Cached data associated with a particular memory address is distinguished from data associated with other addresses having the same index portion by an address tag, typically the high order address bits, which is stored in association with the cached data.” In this manner, the address tags, found analogous to a cache tag, allows the system to identify data corresponding to different sets that are stored in the same cache line. Bridge discloses in Paragraphs [0110], [0112], and [0116] “[0110] Each one of the cache ways 530a-530m may include a block state 532, a block tag 534, and block data 536. Although block state 532 and block tag 534 may be stored in contiguous bits with block data 536 within each one of the cache ways 530a-530m. [0112] A cache block hit may occur when a portion of the block state 532, such as at least a valid field, and a block tag 534 match values from an access request. [0116] An indication of the selected way, such as the block tag or an identifier of the selected way, may also be stored in the allocated entry. A thread ID and a processor ID may also be stored in the allocated entry.” Herein it is disclosed that cache blocks may be located via a tag. It would be obvious to one of ordinary skill in the art before the 
Regarding claim 2, Busaba further discloses the processing apparatus of claim 1, wherein the controller is configured to cause the first data to persist in the NVRAM before the second data persists in the NVRAM by determining to: configure the first and second cache tags and identify the first and second data in the one portion of the cache memory using the first and second cache tags; or allocate the first cache memory portion to the first data and the second cache memory portion to the second data, identify the first data in the first cache memory portion and identify the second data in the second cache memory portion ([0224] One of the latter approaches is proposed, which is referred to as "dynamically variable line-size cache (D-VLS cache)" architecture, and evaluates the cost/performance improvements attainable by the D-VLS cache. The D-VLS cache may change its cache line size at run time according to the characteristics of application programs to execute. Line-size determinator selects adequate line-sizes based on recently observed data reference behavior. [0257] Cache control logic enforcing a coherence protocol with a configurable cache line size may manage the data in the caches at the granularity of a full cache line by default. Each cache line in full-line coherency mode is managed as a full cache line, while each cache line in sub-line coherency mode is managed as a plurality of sub -cache line portions of a full cache line.). Herein it is disclosed by Busaba that the system may dynamically determine how to allocate the cache line sizes. This allows the system to be flexible in allocating full cache lines or partial cache lines. In the event that the partial cache lines are allocated, the system may use the address tags to distinguish between separate data sets.
Regarding claim 3, Wang further discloses the processing apparatus of claim 1, wherein when identification of the first and second data in the cache memory includes configuring the first cache tag and the second cache tag, the controller is configured to cause the first data to remain in the one portion of cache memory and not persist in the NVRAM until a condition occurs ([0037] In some embodiments, the persistent store fence instruction may itself optionally be a persistent store instruction to move, write, or otherwise store data to persistent storage 224 (e.g., the instruction 210 may be a persistent store and persistent store fence instruction). Such a persistent store and persistent store fence instruction 210 may have an optional associated persistent store operation 228 to store associated data to the persistent storage 224. In such embodiments, the instruction 210 may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), a source operand that has data to be stored to the persistent storage.), and when identification of the first and second data in the cache memory includes allocating the first and second cache memory portions according to the one hierarchical processing scope, the controller is configured to move the first data from the first cache memory portion and cause the first data to persist in the NVRAM before the second data is caused to persist in the NVRAM without waiting for the condition to occur ([0053] The cache coherency module 416 is coupled with the persistent store fence buffer management unit 444. In some embodiments, when the cache coherency module determines to evict, flush, or otherwise remove a cache line from one or more caches 418 of the processor, the cache coherency module may provide an indication, notification, or other signal 450 (e.g., an intent to flush cache line signal) to the persistent store fence buffer management unit, before actually flushing or removing the cache line from the cache(s)… In some embodiments, the processor and/or the memory sub-system module may guarantee and/or ensure and/or cause this to occur, responsive to the associated persistent store fence instruction, before a cache flush or other cache line removal operation 454 associated with the signal 450 is performed to flush the cache line from the cache(s) 418 to the persistent storage. The buffer may flush to persistent memory transparently in the background based on signals from the cache coherency module that cache lines are going to be evicted or flushed. In some embodiments, the entire persistent store fence buffer may optionally be flushed to the persistent storage when any cache line is flushed from the cache(s) to the persistent storage.). As noted 
Regarding claim 4, Wang further discloses the processing apparatus of claim 3, wherein the condition is an expiration of a predetermined time interval ([0076] Advantageously, the use of the persistent store fence instruction may help to avoid relatively high latency memory access operations for each piece of data modified. In some embodiments, if all of the modified data is able to fit or be stored in the cache(s), the algorithm may only flush or remove the data from the persistent store fence buffer to the persistent storage once before flushing all the modified data from the cache(s) to the persistent storage at the commit time.). Herein it is noted that data is not moved to persistent storage until a commit time is reached.
Regarding claim 5, Wang further discloses the processing apparatus of claim 3, wherein the condition is an eviction of the first data from the one portion of the cache ([0057] Later, at an appropriate time (e.g., based on an intent to flush a cache line signal received from a cache coherency module), the cache line 548 may be flushed, evicted, or otherwise removed or stored to the persistent storage 524 through a cache line storage operation 552.). Herein it is noted that explicit indication may be made to evict data from the cache.
Regarding claim 6, Wang discloses, in the italicized portions, a computer implemented method of maintaining instruction order using non-volatile random access memory (NVRAM), the method comprising ([0027] and [0031]): receiving a first set of instructions of a program, each instruction of the first set of instructions to be processed according to one of a plurality of hierarchical processing scopes; receiving a second set of instructions of the program, each instruction of the second set of instructions to be processed according to the one hierarchical processing scope; receiving a scoped persistence barrier residing in the program after the first set of instructions and before the second set of instructions, the scoped persistence barrier comprising an instruction to cause first data in the cache memory to persist in the NVRAM before second data in the cache memory persists in the NVRAM, the first data resulting from execution of each of the first set of instructions processed according to the one hierarchical processing scope and the second data resulting from execution of each of the second set of instructions processed according to the one hierarchical processing scope ([0056]); identifying the scoped persistence barrier to be associated with the one hierarchical processing scope; identifying the first data and the second data in the cache memory to be associated with the one hierarchical processing scope and mapped to the NVRAM; and causing the first data to persist in the NVRAM before the second data persists in the NVRAM ([0040]), wherein when identification of the first data and the second data in the cache memory includes configuring a first cache tag identifying the first data and a second cache tag identifying the second data, the first data and the second data are stored concurrently in one portion of the cache memory, and when identification of the first and second data in the cache memory includes allocating cache memory portions according to the one hierarchical processing scope, the first data is stored in a first cache memory portion and the second data is stored in a second cache memory portion ([0041]). Herein it is disclosed by Wang that data corresponding to different store instructions for before and after a fence instruction is present. Additionally, it is noted by Wang that the data for the different instructions may be stored to the same cache line. Regarding the identification of the scoped persistence barrier to be associated with one hierarchical processing scope and the first data and second data in cache to be associated with the scope as well, Bridge discloses in Paragraphs [0113-0115] that data stored in cache relevant to the barrier instruction may be identified via the given thread ID. In this manner, the thread ID may represent the processing scope of the instruction as it identifies all data pertaining to the instruction order. Regarding the use of tags to distinguish data, Busaba discloses in Paragraph [0200] address tags for identifying data stored to the same cache index. Bridge discloses in Paragraphs [0110], [0112], and [0116] that cache blocks may be located via a tag. Claim 6 is rejected on a similar basis as in the rejection of claim 1.
Regarding claim 7, Busaba discloses the method of claim 6, wherein the method further comprises determining to: configure the first and second cache tags and identify the first and second data in the one portion of the cache memory using the first and second cache tags; or allocate a first cache memory portion to the first data and the second cache memory portion to the second data, identify the first data in the first cache memory portion and identify the second data in the second cache memory portion ([0224]). Claim 7 is rejected on a similar basis as in the rejection of claim 2.
Regarding claim 8, Wang discloses the method of claim 6, wherein the method further comprises: when identification of the first and second data in the cache memory includes configuring the first cache tag and the second cache tag, causing the first data to remain in the one portion of the cache memory and not persist in the NVRAM until a condition occurs ([0037]), and when identification of the first and second data in the cache memory includes allocating the first and second cache memory portions according to the one hierarchical processing scope, moving the first data from the first cache memory portion and causing the first data to persist in the NVRAM before the second data is caused to persist in the NVRAM without waiting for the condition to occur ([0053]). Claim 8 is rejected on a similar basis as in the rejection of claim 3.
Regarding claim 9, Wang discloses the method of claim 8, wherein the condition is an expiration of a predetermined time interval ([0076]). Claim 9 is rejected on a similar basis as in the rejection of claim 4.
Regarding claim 10, Wang discloses the method of claim 8, wherein the condition is an eviction of the first data from the one portion of the cache ([0057]). Claim 10 is rejected on a similar basis as in the rejection of claim 5.
Regarding claim 11, Wang discloses, in the italicized portions, a non-transitory computer readable medium comprising a computer readable instruction sequence for causing a computer to execute ([0122-0123]) a method of maintaining instruction order using non-volatile random access memory (NVRAM), the method comprising ([0027] and [0031]): receiving a first set of instructions of a program, each instruction of the first set of instructions to be processed according to one of a plurality of hierarchical processing scopes; receiving a second set of instructions of the program, each instruction of the second set of instructions to be processed according to the one hierarchical processing scope; receiving a scoped persistence barrier residing in the program after the first set of instructions and before the second set of instructions, the scoped persistence barrier comprising an instruction to cause first data in the cache memory to persist in the NVRAM before second data in the cache memory persists in the NVRAM, the first data resulting from execution of each of the first set of instructions processed according to the one hierarchical processing scope and the second data resulting from execution of each of the second set of instructions processed according to the one hierarchical processing scope ([0056]); identifying the scoped persistence barrier to be associated with the one hierarchical processing scope; identifying the first data and the second data in the cache memory to be associated with the one hierarchical processing scope and mapped to the NVRAM; and causing the first data to persist in the NVRAM before the second data persists in the NVRAM ([0040]), wherein when identification of the first data and the second data in the cache memory includes configuring a first cache tag identifying the first data and a second cache tag identifying the second data, the first data and the second data are stored concurrently in one portion of the cache memory, and when identification of the first and second data in the cache memory includes allocating cache memory portions according to the one hierarchical processing scope, the first data is stored in a first cache memory portion and the second data is stored in a second cache memory portion ([0041]). Herein it is disclosed by Wang that data corresponding to different store instructions for before and after a fence instruction is present. Additionally, it is noted by Wang that the data for the different instructions may be stored to the same cache line. Regarding the identification of the scoped persistence barrier to be associated with one hierarchical processing scope and the first data and second data in cache to be associated with the scope as well, Bridge discloses in Paragraphs [0113-0115] that data stored in cache relevant to the barrier instruction may be identified via the given thread ID. In this manner, the thread ID may represent the processing scope of the instruction as it identifies all data pertaining to the instruction order. Regarding the use of tags to distinguish data, Busaba discloses in Paragraph [0200] address tags for identifying data stored to the same cache index. Bridge discloses in Paragraphs [0110], [0112], and [0116] that cache blocks may be located via a tag. Claim 11 is rejected on a similar basis as in the rejection of claim 1.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135